CALOGERO, Justice,
concurring.
In assignment of error number 10,' defendant contends that the lower court erred in allowing testimony that defendant tried to flee from police officers at the time of his arrest. The defense asserts that such evidence of flight was inadmissible because the arrest occurred twelve days after the crime was committed and there was no showing that the attempted flight indicated defendant’s consciousness of guilt of the crime charged.
Because defendant made no contemporaneous objection, the asserted error is not reviewable. Furthermore it is probably without merit. However, the majority’s focus on the lack of prejudicial other crimes evidence is not dispositive of what is essentially the defense contention in this assignment of error.
For the foregoing reasons, I respectfully concur.